DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities: In paragraphs [0053], [0065], and [0092], the words “bottom” or “bottoms” appear to be incorrectly used.  Specifically, the word “bottom” is actually a button.  The examiner recommends replacing the word “bottom” with button for clarity purposes.  Appropriate correction is required.
Claim Objections
Claims 3 and 5 is objected to because of the following informalities:  
Regarding claim 3, line 5, the phrase “control user” should be replaced with –control unit--.  Correction is required.
Regarding claim 5, line 2, the phrase “accommodating portion” should be replaced with -a casing as discussed in paragraph [0053] of Applicant’s published application.  Lines 2-3, the word “bottom” should be replaced with --button--.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 4, and 5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Igarashi JP 2019-123615 A (hereinafter “Igarashi”).
Regarding claim 1, Igarashi discloses an image forming apparatus (FIG. 1) comprising: 
an accommodating portion (506) configured to accommodate a sheet; 
an image forming portion (120) configured to form an image on the sheet fed from said accommodating portion; 
an opening portion (510 or solenoid) configured to open said accommodating portion to an outside for supplying a sheet; 
a lifter plate (507a) which is provided in said accommodating portion and on which the sheet is stacked; 
a lifting and lowering mechanism (530) configured to lift and lower said lifter plate; 
a lower-limit detecting portion (604) configured to detect that said lifter plate is in a lower-limit position (lowermost position of the lifter plate) in said accommodating portion; 

an operating portion (310 and 403 refer to FIG. 1) configured to be operated by an operator for changing setting (by pressing 401 or 402) of the mode, between the modes, executed when said control unit receives the instruction to open said accommodating portion.
	Regarding claim 2, wherein said lifter plate is hung by a wire (530a), and wherein said lifting and lowering mechanism lifts and loads said lifter plate by winding up and feeding the wire by power supplied from a driving source (M500).

wherein in the operation in the first mode, said control unit causes said lifting and lowering mechanism to start lowering of said lifter plate and then stops the lowering of said lifter plate when said supply position detecting portion detects that a top surface of sheets stacked on said lifter plate is in a predetermined position or when said lower-limit detecting portion detects that said lifter plate is in the lower-limit position.
Regarding claim 5, wherein said accommodating portion (250, same as Applicant’s) includes a button (510) providing the instruction to open said accommodating portion by pressing-down of said bottom by a user.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Igarashi in view of Watanabe et al. JP 01-176733 A (hereinafter “Watanabe”).
Igarashi teaches further comprising a supply position detecting portion (605) configured to detect that said lifter plate is in a position between an upper-limit position and the lower-limit position of said accommodating portion.  Igarashi fails to explicitly teach wherein in the operation in the first mode, said control unit causes said opening portion to open said accommodating portion to the outside in parallel to lowering of said lifter plate to the sheet supply position by said lifting and lowering mechanism.
Watanabe teaches the generally known concept of lowering a lifter plate in conjunction (“in parallel” of claim 3) with opening of an accommodating portion (access is gained by opening a door) to improve efficiency of replenishing sheets on the lifter plate.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to modify Igarashi’s to lower the lifter plate in parallel with opening of the opening portion as taught by Watanabe in order to improve efficiency of replenishing sheets on the lifter plate by reducing time needed to replenish the accommodating portion. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUIS A GONZALEZ whose telephone number is (571)270-3094. The examiner can normally be reached 9am-5:30pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael McCullough can be reached on 571-272-7805. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LUIS A GONZALEZ/           Primary Examiner, Art Unit 3653